       Case 2:17-cv-04518-GEKP Document 126 Filed 09/03/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AZMI TAKIEDINE,
                       Plaintiff                             CIVIL ACTION
                v.

7-ELEVEN, INC,                                               No. 17-4518
                       Defendant

                                            ORDER

         AND NOW, this        ~ a y of September, 2020, upon consideration of the Court's

M~ch 5, 2020 Memorandum and Order (Doc. Nos. 115, 116), Azmi Takiedine's Motion for

Reconsideration (Doc. No. 118) and Motion to Amend/Correct the First Amended Complaint

(Doc. No. 119), 7-Eleven, Inc.'s responses thereto (Doc. Nos. 121, 122), and Mr. Takiedine's

replies (Doc. Nos. 123, 124), it is ORDERED that:

         1.     The Motion for Reconsideration (Doc. No. 118) and Motion to Amend/Correct the

First Amended Complaint (Doc. No. 119) are DENIED as outlined in the accompanying

Memorandum;

         2.     The Court's March 5, 2020 Order (Doc. No. 116) is VACATED IN PART only

insofar as the Clerk of Court was directed to mark the case closed for all purposes, including

statistics; 1

         3.     The Clerk of Court shall RE-OPEN this case;

         4.     All activity in this case is STAYED until further notice of the Court;

         5.     The Clerk of Court shall place the case in SUSPENSE; and




         Mr. Takiedine's claims related to vendor negotlatmg practices were previously stayed for
arbitration. Accordingly, this case will remain open pending arbitration of those claims.
     Case 2:17-cv-04518-GEKP Document 126 Filed 09/03/20 Page 2 of 2




       6.      Counsel for the parties shall notify the Court as to any change in the status of Mr.

Takiedine's claims that have been stayed pending arbitration.



                                                                COURT~~


                                                     G
                                                     u




                                                2
